940 So.2d 606 (2006)
Clarence Anthony HARTLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4513.
District Court of Appeal of Florida, Fourth District.
November 1, 2006.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Monique E. L'Italien, Assistant *607 Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Berry v. State, 792 So.2d 611, 612 (Fla. 4th DCA 2001).
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.